PER CURIAM.
We affirm the appellant’s conviction and sentence but remand with directions to strike the costs assessed without prejudice to the state to apply for a cost assessment with proper hearing and advance notice to appellant. We agree with appellant that the trial court erred in selecting the final juror and an alternate from volunteers among the jury venire, but we find the error harmless, since there is not even a claim that either of these jurors were in any way disqualified from service. We admonish trial judges to strictly observe a random selection process in the selection of prospective jurors from the jury venire.
HERSEY, C.J., and DOWNEY and ANSTEAD, JJ., concur.